                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


J. B., Mother of K.G., et al.,               :
                                             :
             Plaintiff(s),                   :
                                             :      Case Number: 1:18cv798
       vs.                                   :
                                             :      Judge Susan J. Dlott
Board of Education of Minford Local Schools, :
                                             :
             Defendant(s).                   :

                                            ORDER

        The Court has reviewed the Report and Recommendation of United States Magistrate

Judge Stephanie K. Bowman filed on July 11, 2019 (Doc. 55), to whom this case was referred

pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the

time for filing such objections under Fed. R. Civ. P. 72(b) expired July 25, 2019, hereby

ADOPTS said Report and Recommendation.

        Accordingly, the motion to dismiss is DENIED as moot, subject to refiling if necessary.

        IT IS SO ORDERED.




                                                    ___s/Susan J. Dlott___________
                                                    Judge Susan J. Dlott
                                                    United States District Court
